CIFG Assurance North America Inc. Unaudited Interim Financial Statements March 31, 2007 CIFG Assurance North America, Inc. Table of Contents Balance Sheets as of March 31, 2007 and December 31, 2006 Statements of Operations for the three month periods ended March 31, 2007 and Statements of Changes in Shareholder’s Equity and Comprehensive Income (Loss) for the three months ended March 31, 2007 and the year ended December 31, Statements of Cash Flows for the three months ended March 31, 2007 and 2006 Notes to Financial Statements CIFG Assurance North America, Inc. Balance
